Exhibit 10.2

 

ASSIGNMENT

 

THIS ASSIGNMENT (this “Assignment”) is from Summit Bank (“Assignor”), to Beard
Dilworth, LLC, an Oklahoma limited liability company (“Assignee”), having a
mailing address of 301 N.W. 63rd Street, Suite 400, Oklahoma City, Oklahoma
73116.

 

1.     Granting Clause. Assignor, for and in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Assignor does hereby grant, bargain,
sell, convey, set over, assign and transfer unto Assignee all of Assignor’s
right to receive title via Sheriff’s Deed upon confirmation of the Sheriff’s
Sale held on March 17, 2009, in the case of Summit Bank v. Subsurface Minerals
Group, LLC, et al., Case No. CJ-2008-81-PC, District Court of Kay County,
Oklahoma (the “Foreclosure Case”) -in, to and under the properties, rights and
interests described in 1.1 through 1.5 below subject to such exceptions and
reservations (hereinafter the “Interests”):

 

1.1          All oil and gas leases, oil, gas and mineral leases, and all
licenses, permits and orders (collectively the “Leases”) that either (i) are
specifically described in Exhibit A, or (ii) are not specifically described in
Exhibit A but cover all or some portion of the lands described in Exhibit A (the
“Land”);

 

1.2       All wells, personal property, fixtures, equipment and improvements
located on the Leases or the Land, or used or obtained in connection with the
ownership, exploration, development or operation of the Leases or the Land, or
the production, sale, processing, treating, storing, gathering, transportation
or disposal of hydrocarbons, water or any other substances produced from the
Leases or the Land or attributable thereto;

 

1.3       All contracts, agreements, leases, licenses, easements, rights under
orders of regulatory authorities having jurisdiction with respect to, and other
properties and rights of every nature whatsoever in or incident to the
ownership, exploration, development, use or occupancy of the Leases or the Land
or any interest therein, or the production, sale, processing, treating, storing,
gathering, transportation or disposal of hydrocarbons, water or any other
substance produced therefrom or attributable thereto, and all rights and
obligations, if any, relating to gas underproduction and overproduction
(including the right and obligation to balance in kind or by cash payment);

 

1.4          All other rights and interests of every nature whatsoever, if any,
for which Assignor was the successful bidder at such Sheriff’s Sale, in or
exclusively relating to the Leases or the Land or the ownership or operation
thereof, including, but not limited to, mineral interests, royalty interests,
fee interests, surface leases, yards, brine leases, easements, rights-of-way,
disposal facilities, buildings, structures, vehicles, funds held in suspense,
claims, causes of action, general intangibles, and other properties and rights
of every nature therein, thereon or appurtenant thereto; and

 

Page 1 of 6 Pages

 



 

--------------------------------------------------------------------------------

1.5       All of the properties, rights and interests described in 1.1 through
1.4 above as the same may be enlarged by the discharge of any payments out of
production or by the removal of any charges or encumbrances to which any of said
properties, interests or rights are subject; any and all renewals and extensions
of any of said properties, interests or rights; all contracts and agreements
supplemental to or amendatory of or in substitution for the contracts and
agreements described above; and all rights, titles and interests accruing or
attributable to the Leases by virtue of being included in any unit.

 

TO HAVE AND TO HOLD the Interests unto Assignee, its successors and assigns,
forever.

 

2.         Special Warranty. Assignor warrants that no other party can claim any
right, title, or interest to the Interests by, through or under Assignor, but
not otherwise.

 

3.         Personal Property Disclaimer. ASSIGNOR EXPRESSLY DISCLAIMS AND
NEGATES AS TO PERSONAL PROPERTY AND FIXTURES INCLUDED IN THE INTERESTS: (i) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY; (ii) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE; (iii) ANY IMPLIED OR EXPRESS
WARRANTY AS TO CONDITION; and (iv) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY
TO MODELS OR SAMPLES OF MATERIALS. By acceptance hereof, Assignee agrees that to
the extent required to be operative, the disclaimers of warranties contained
herein are “conspicuous” disclaimers for purposes of any applicable law, rule or
order.

 

4.         Allocation of Liability. Any and all obligations and liabilities of
Assignor relating to the condition of or the restoration of the Land or
Interests, or the remediation of any condition thereon, including, without
limitation, (i) obligations and liabilities under applicable environmental laws,
rules and regulations, (ii) obligations and liabilities under other laws
(including the common law), rules and regulations including, without limitation,
those of the Oklahoma Corporation Commission, and (iii) obligations and
liabilities relating to the plugging of wells, are expressly assumed by
Assignee. Except with respect to those obligations and liabilities expressly
assumed by Assignee pursuant to the immediately preceding sentence, Assignee
does not assume or undertake any obligations or liabilities relating to the
Interests with respect to any period prior to the Effective Time. In addition to
the obligations and liabilities assumed by Assignee in the first sentence of
this Section 4, Assignee shall be liable and responsible for all costs and
expenses attributable to the condition, ownership or operation of, or operations
on, the Interests from and after the Effective Time.

 

5.         Further Assurances. Assignor will execute, acknowledge and deliver
such further conveyances and other instruments as may be reasonably necessary
more fully to assure to Assignee, its successors or assigns, all of the
respective properties, rights, titles, interests, estates, remedies, powers and
privileges by this Assignment granted, bargained, sold, conveyed, set over,
assigned and transferred to or otherwise vested in Assignee, or intended so to
be, including without limitation joining in any proceedings which may be
required in the Foreclosure Action to vest title in Assignee.

 

6.         Effective Time. This Assignment shall be effective for all purposes
as of 7:00 a.m., Central Time, on April 17, 2009 (the “Effective Time”).

 

Page 2 of 6 Pages

 



 

--------------------------------------------------------------------------------

7.         Counterparts. This Assignment may be executed in several original
counterparts, all of which are identical. Every counterpart of this Assignment
shall be deemed to be an original for all purposes, and all such counterparts
together shall constitute one and the same instrument.

 

 

8.

Miscellaneous.

 

8.1       Assignor hereby grants and transfers to Assignee, its successors and
assigns, to the extent so transferable, the benefit of and the right to enforce
the covenants and warranties, if any, which Assignor is entitled to enforce with
respect to the Interests against Assignor’s predecessors in title to the
Interests.

 

8.2       As between Assignor and Assignee (i) Assignor shall be responsible for
all costs and expenses attributable to the ownership or operation of, or
operations on, the Interests during the period prior to the Effective Time, and
shall be entitled to all revenues attributable to production from the Interests
during the period prior to the Effective Time, and (ii) Assignee shall be
responsible for all costs and expenses attributable to the ownership or
operation of, or operations on, the Interests after the Effective Time, and
shall be entitled to all revenues attributable to production from the Interests
after the Effective Time. Any party receiving production revenues or other
amounts allocated to the other party under the terms of this Assignment shall
promptly remit the same to the party entitled thereto. The parties have agreed
upon the following procedure to be used to document the amount of production
from the Interests at the Effective Time: The Receiver appointed in the
Foreclosure Case has prepared a list of the lowest drawdowns for the active
tanks that will be used to calculate the merchantable oil in the tanks above the
drawoff (which eliminates the tank bottoms). As soon as practical after the
Effective Time, Assignee’s representative and the Receiver will jointly measure
the volume of merchantable oil in the tanks and will document such measurements.
The parties will make inquiry of Sunoco, the current purchaser on the leases, to
provide the price Sunoco would pay for the oil in the tanks if it was being
picked up on the Effective Time. At present, Sunoco is paying Oklahoma Sweet
plus Platt's P+ less a marketing adjustment of $2.35/bbl (trucking charge).
Based on this price, Assignor will pay to the Receiver the value of the oil in
the tanks at the Effective Time by check to the Receiver no later than April 24,
2009.

 

8.3       With respect to all properties (if any) included in the Interests that
are overproduced (with respect to the taking of natural gas from such
properties) at the Effective Time, Assignee acknowledges and expressly assumes
the following obligations to the underproduced parties in such properties: (i)
the obligation to permit such underproduced parties to make-up their
underproduction out of post-Effective Time production attributable to the
Interests, to the extent required by applicable law or contract; and (ii) the
obligation to cash balance with such underproduced parties at such time, under
such circumstances and to such extent as may be required by applicable law or
contract. The express purpose of this provision is to evidence (y) Assignor’s
intent that the sale of the Interests to Assignee not be considered an ouster of
Assignor’s cotenants in those properties in which the Interests are overproduced
at the Effective Time or an ouster of Assignor’s cotenants in production from
such properties, and (z) Assignee’s intent that from and after the date hereof,
Assignee will continue to recognize the pre-Effective Time gas balancing rights
of all underproduced cotenants in which the Interests are overproduced at the
Effective Time and of all underproduced cotenants in production from such
properties.

 

Page 3 of 6 Pages

 



 

--------------------------------------------------------------------------------

8.4       References herein to liens, encumbrances, agreements and other matters
shall not be deemed to ratify or acknowledge any such lien, encumbrance,
agreement or other matter, or to create any rights in any third party.

 

8.5       Unless provided otherwise, all recording references in Exhibit A are
to the real property records of the counties in which the Interests are located.

 

8.6       This Assignment shall be binding upon and shall inure to the benefit
of Assignor and Assignee, and their respective successors and assigns.

 

EXECUTED by Assignor on the date reflected in the acknowledgment of execution,
but effective for all purposes as of the Effective Time.

 

“ASSIGNOR”

 

Summit Bank

 

 

By

/s/ Mark A. Poole

Name: Mark A. Poole

 

Title:

President

 

“ASSIGNEE”

 

Beard Dilworth, LLC, an Oklahoma limited liability company

 

By /s/ W. M. Beard

Name: W.M. Beard

Title: Manager

 

ACKNOWLEDGMENTS

 

STATE OF OKLAHOMA

)

 

)  ss.

COUNTY OF TULSA

)

 

The foregoing instrument was acknowledged before me this 16th day of April,
2009, by Mark A. Poole, President of Summit Bank, on behalf of the company.

 

/s/  Debra Garner

Debra Garner

Notary Public

State of Oklahoma

(SEAL)  

Commission # 02018036

Expires  10/25/2010

 

 

Page 4 of 6 Pages

 



 

--------------------------------------------------------------------------------

 

STATE OF OKLAHOMA

)

 

)  ss.

COUNTY OF OKLAHOMA

)

 

The foregoing instrument was acknowledged before me this 16th day of April,
2009, by W.M. Beard, Manager of Beard Dilworth, LLC, an Oklahoma limited
liability company, on behalf of the company.

 

/s/  Hue Green

Hue Green

Notary Public

 

Commission No.

08003924

(SEAL)

 

My commission expires:

 

04/07/12_________

 

Page 5 of 6 Pages

 



 

--------------------------------------------------------------------------------



EXHIBIT A

All right, title, and interest of Summit Bank in any oil and gas leaseholds,
minerals, royalty interests, brine leases, wellbores, equipment, contracts,
easements, agreements, and general intangibles related to the following lands in
Kay County, Oklahoma:

 

LEASE NAME

LEGAL DESCRIPTION

Mooney

NW/4 of Section 17-28N-1E

 

John L. Welsh

SW/4 of Section 17-28N-1E

 

Fester

S/2 NE/4 SE/4 & NE/4 NE/4 SE/4 & NW/4 NE/4

SE/4 & NW/4 SE/4 of Section 17-28N-1E

 

Fester “A”

SE/4 SE/4 & SE/4 SW/4 SE/4 & SW/4 SW/4

SE/4 & N/2 SW/4 SE/4 of Section 17-28N-1E

 

Fester “B”

W/2 NW/4 NE/4 of Section 20-28N-1E

 

R.E. Welsh

NW/4 of Section 20-28N-1E

 

J.S. Curry

NE/4 of Section 18-28N-1E

 

 

And all right, title, and interest of Summit Bank in and to the surface estate
including any structures thereon of the following lands in Kay County, Oklahoma:

 

Northwest Quarter (NW/4), Section 17, Township 28 North, Range 1 East; and

 

Northwest Quarter (NW/4), Section 20, Township 28 North, Range 1 East

 

Page 6 of 6 Pages

 



 

 